"A malicious publication, tending to injure the reputation of the person libeled, and expose him to public hatred, contempt, or ridicule," is a libel. Palmer v. Concord, 48 N.H. 211, 214, 215; Smart v. Blanchard,42 N.H. 137, 151. The publication set forth in the declaration has this tendency in respect to the plaintiff. Nothing that would justify or excuse it appears in the declaration. State v. Burnham, 9 N.H. 34; Palmer v. Concord, supra, 216, 217; Barnes v. Campbell, 59 N.H. 128.
Demurrer overruled.
All concurred. *Page 94